Title: To George Washington from Brigadier General William Smallwood, 26 January 1778
From: Smallwood, William
To: Washington, George



Dear sir,
Wilmington [Del.] January 26th 1778

I hope your Excellency will excuse the Delay in not answering your favors of the 12th & 13th Inst. before.
I have been so pester’d this 10 Days past, that I need not tell, for you will readily perceive I am scarce yet in my proper Senses, nor do I believe I shall ever get clear of the Echo of Rank in the Line, of the Staff, Furlough, Recruiting, Resignation, Desertion, disaffection, pass into Philada &c. &c. &c.—but perseverance may, & I trust will bring things to their proper Tone—I will not intrude on your Time, nor risque rendering you uneasy by Recapitulation, I woud only remark, that my refusing Furloughs, & Liberty of Officers going upon the Recruiting Service, has already, & will part some Officers who perhaps the Corps will sustain no great loss in—& upwards of 50 Soldiers upon the same Principle have run Home, & well they might from the example &c.—It wou’d give me great Concern was this defection to be attributed to real suffering but I am fully persuaded the Idea of Home, absorbs every other, & tho this is not assigned, yet it is I believe in fact the true Reason of their stealing away in this shameful Manner, I have detached Parties & taken some, & have wrote to Maryland to have the rest taken & forwarded, but Examples must be made or the Service is at an end. they pretend it’s the want of Cloaths & Provision, that prompts them to take these Steps, but it’s practised by such who have received and are the best Clad, & upon the whole they have been well served with Provision

(I believe better than the grand Army) they were stinted 5 Days owing to Mr Huggins’s inattention, who has really in many Instances been tardy, & subjected me to take upon me his Duty, otherways they must have suffered, during the five Days they were only stint’d for Meat, & I went in Person & acquainted them with the Reason, & saw they had plenty of Bread & some Rum, & no Desertion happened during that Time, nor for some Days after.
In reply to that part of yours of the 12th Ins., respecting the hasty & intemperate Representation of the Field Officers & the unmerited Reflection thrown out by them against the Gentlemen above, I used every Argument of dissuasion, urging the Impropriety of such an Address, & the Reflection it wou’d convey, not only on their Candor, but on their Understanding, for they either cou’d, or wou’d not understand your Ltr but it was all in vain, Petulancy seemed to be the ruling Principle, in the Line, & with the Staff, but your Ltrs have had an extraordinary Effect; they have cut deep, & I am sensible the Field Officers have most sincerely regreted their Indiscretion, but they have had a different Tendency on the Staff, I must in justice to the Field Officers observe, that when I pointed out the Impropriety of precluding the Staff from purchasing in the first Instance, except of such Articles as were purely military (of which there would be a Scarcity) and which I judged the Staff might better do without, than the Officers in the Line, and assigning the Staff the distributable Lotts of Goods in the same Degree with the Officers. They readily agreed to it, and tho they had hastily the Evening before, fell into Regulations, and appointed a Day for conducting the Sale, which I then urged were exceptionable, & again urged the Same the next Morning, they seemed disposed to make any Alterations which might be deemed just & necessary, upon which I sent for the Doctors, who had abruptly resign’d the Evening before without assigning their Reasons or stating their Objections to me, and inform’d them of what had passed with the Field Officers, urged the Impropriety of their Conduct and recommended to them to withdraw their Resignations, attend their Duty & state their Objections, and they should have their due weight—which they have rejected, except in the Instance of continuing in their Duty, which I informed them I should make a point of exacting, till their Resignations were properly accepted—Not to mention their Resignations which cannot be justified upon any Principle, I understand they have made a premature Representation of the Matter to Doctor Cochran, a Copy of which I should be glad to be favoured with, for I must necessarily urge the Cavalier Conduct of those Gentlemen is highly unjustifiable and reprehensible; I ever have and shall make it my particular Duty to hear, and as far as it may be consistant, redress the Complaints & Injuries of every Class of Men under my command, and had those Gentlemen pursued the proper Line, you would

not have been made uneasy on this Occasion, nor would they or any part of the Staff, I am persuaded, have been injured, for the Bubble by the Field Officers was rather held up against the Rank, they contended for, than their Share on the Distribution, and the Sale was put off before I rec’d your Letter of the 13th upon what has been premised above, except the Sale of the Brig which hath been regularly condemned and Sold for £4000 reserving two of her Guns for the Use of the Captors—I should in this have transmitted agreeable to your Requisition of the 13th an Inventory of the Baggage & Stores, but some of the Officers, at first, on the Duty of Sorting the Baggage had neglected to take an Inventory of what they looked over, which made it necessary to employ two other Officers since that Time to assort & Inventory the Whole, and altho’ I am persuaded those two Officers have lost no Time in the Business, it is not yet quite compleated, owing I believe to the Multiplicity of small trifling Articles in the Cargo, when it is done, I shall take the earliest Opportunity of forwarding it to you, I shall submit your Observations for conducting the Sale, which I think very just & equitable, to the Consideration of the Field Officers, but I suggest there would be an Impropriety in commencing the Sale before the Resolutions of Congress were obtained, to point out what Degrees, and in what Proportion, the Staff comes in for a Dividend or right of purchase, They contend to purchase upon the full Amount of their pay, without any Limitation or Restriction, on the other Hand the Field Officers contend, that as the Staff are neither actually engaged nor subjected to the Toil and Risque generally attending Captures of this Nature, they have not the Same Right in Equity to purchase upon the full Amount of their pay, which they conceive to be very high, and in some Instances upon this principle might enable them to disfurnish the Officers and Soldiers, by purchasing more than might be necessary, and of such Articles as are purely military, and now much wanted in the Line, and in the Instances of Division & Brigade Quarter Masters, Commissaries Regimental Surgeons &c. would in this & similar Cases place them in a more advantageous and desireable Light than Colonels Lt Colonels and the Degrees of Rank below, which they cannot well digest—I have forwarded the Letter to Mr Reed and the Return as directed, he and Genl Rodney have been here a Week in which Time I have taken every Opportunity of urging the Necessity and pressing them on the Subject of turning out the Militia and they have set out on that Business—I have enclosed you Copies of some papers received from Govr Johnson respecting two Artillery Companies march’d here Returns of which you have also inclosed—I should be glad to be favored with your Orders concerning them, they have been trained both to the Musquet & Cannon, and as we are weak from the naked State of our Soldiery, have, and shall employ them as both, they are very well clad and fine

Fellows—The Waggons taken were not those destined for you, yours not yet being sent from hence—The Manuscripts and Books applied for by Docr Boyes shall be search’d for and forwarded—I have sent you by the Express some Thread Silk & Twist which were found in sorting the Brigs Cargo a Day or two ago, none of the Shops had any of the above Articles—I must now beg your Excellency’s Excuse for not forwarding such of the Articles you wrote for as the Prize afforded, and hope you’ll attribute it to the hurry I have been in, and the Desire I have of chusing with my own Hands such as are the best in Quality, which shall be sent in a Day or two I have the Honor to be Your Excellencys most Obedt Hble Sevt

W. Smallwood

